March 28, 2007

Exhibit 10.1



Birds Eye Foods, Inc.
Attn: Elizabeth Robinson Brett, Esq.
90 Linden Oaks
Rochester, New York 14625





  Re: Amendment to Agreements





Dear Lisa:



      Once accepted, this letter serves to amend two agreements between Pro-Fac
Cooperative, Inc. (the “Cooperative”) and Birds Eye Foods, Inc. (“Birds Eye”),
formerly known as Agrilink Foods, Inc. (“Agrilink”).

      On August 19, 2002, the Cooperative and Agrilink entered into a credit
agreement (the “Credit Agreement”) providing for loans to be made available by
Birds Eye to the Cooperative. In addition, on August 19, 2002, the Cooperative
and Agrilink entered into a termination agreement (the “Termination Agreement”)
providing for a series of payments to be made by Birds Eye to the Cooperative
relating to the termination of the Marketing and Facilitation Agreement between
the Cooperative and Agrilink, dated November 3, 1994. By entering into this
amendment, the parties are agreeing as follows:

      1.   That the terms of Article 2, Section 2.1 of the Credit Agreement are
amended so that the outside date through which the final loan installment of
$1.0 million can be made pursuant to the Credit Agreement is extended from
August 19, 2007, which is the fifth anniversary of the date of the Credit
Agreement, to November 20, 2007.

      2.   That the terms of the Termination Agreement are amended relating to
the April 1, 2007 installment payment of $2.0 million as required under Section
1 of the Termination Agreement. Notwithstanding the provisions of Section 1 of
the Termination Agreement, the parties agree that the final $2.0 million
installment payment shall be paid by Birds Eye to the Cooperative on June 29,
2007 and that Birds Eye shall send such payment by certified mail, return
receipt requested to the Cooperative at the following address: Pro-Fac
Cooperative, Inc., 590 Willowbrook Office Park, Fairport, New York 14450. The
Cooperative agrees that the obligation of Birds Eye to make the above-referenced
installment payment remains subject to the condition set forth in Section 1 of
the Termination Agreement relating to the Cooperative’s maintenance of
sufficient grower membership. In the event the Cooperative does not maintain
sufficient grower membership to satisfy such condition through the date it
receives such payment, the Cooperative shall promptly notify Birds Eye in
writing of that fact.

      3.   Except to the extent modified by this amendment, the terms and
provisions of the Credit Agreement and the Termination Agreement remain in full
force and effect.

--------------------------------------------------------------------------------

      4.   The Cooperative and Birds Eye acknowledge that this amendment is
being entered into for good and valuable consideration, the receipt of which is
hereby acknowledged.

      In order to indicate the acceptance of this amendment by Birds Eye, please
countersign a copy of this letter in the space provided below and return the
countersigned copy to the Cooperative.

Sincerely yours,



/s/ Stephen R Wright                         
Stephen R. Wright, Pro-Fac Cooperative, Inc.
General Manager and CEO





Agreed to this 28th day of March, 2007
on behalf of Birds Eye Foods, Inc.



By:
Name:
Title:

/s/ Earl L. Powers                   
Earl L. Powers                        
EVP, CFO and Secretary        


191968 823612.1

--------------------------------------------------------------------------------